Citation Nr: 1629144	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  10-20 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from January 6, 2006 to February 12, 2015, and in excess of 70 percent from February 12, 2015.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) from January 6, 2006.   


REPRESENTATION

The Veteran is represented by:  J. Robert Surface, attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from June 1969 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision from the Department of Veteran's Affairs (APPELLANT) Regional Office (APPELLANT) in Columbia, South Carolina, which in pertinent part granted service connection for APPELLANT and assigned a 50 percent rating.  A February 2015 rating decision granted a rating of 70 percent for APPELLANT, effective February 12, 2015, creating a "staged rating," and granted APPELLANT from February 12, 2015.    

In April 2013, the Board remanded the appeal to obtain APPELLANT and Appellant Center treatment records and to provide notice on how to substantiate a claim for APPELLANT.  Notice was provided, and updated APPELLANT treatment records and Appellant Center records were obtained; therefore, the Board finds there has been substantial compliance with the prior remand order.  See Stegall v. West, 11 Appellant. Appellant. 268, 271 (1998) (noting the Board's duty to "insure [the APPELLANT's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Appellant. Appellant. 97 (2008).

In February 2011, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Columbia, South Carolina.  A transcript of that hearing has been associated with the claims file.  

In July 2016, the Veteran changed his accredited representative from The American Legion to the accredited attorney noted above.  

FINDINGS OF FACT

1.  For the entire rating period on appeal from January 6, 2006, the PTSD has been manifested by symptoms of occupational and social impairment in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances including work or a work like setting, occasional auditory hallucinations, obsessive rituals, depression, anxiety, chronic sleep impairment, hypervigilance, exaggerated startle response, memory impairment, and difficulty in establishing and maintaining effective work and social relationships. 

2.  For the entire rating period on appeal from January 6, 2006, the PTSD has not been manifested by total and occupational social impairment. 

3.  From June 2005 to September 2013, the Veteran engaged only in marginal employment.  

4.  The service-connected disabilities prevent the Veteran from maintaining substantial gainful employment for the entire rating period on appeal from January 6, 2006. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for a higher initial rating of 70 percent, but no higher, from January 6, 2006 have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving reasonable doubt in favor of the Veteran, the criteria for TDIU have been met from January 6, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.		  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of relevant records.      38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, Vet Center records, lay statements, and VA examination reports. 

VA satisfied its duty to obtain a medical opinion when required.  See 38 U.S.C.A.	 § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in July 2006, February 2009, March 2010, and February 2015.  The Board finds that the VA examination reports, taken in light of the other lay and medical evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue on appeal.  The VA examiners reviewed the claims file, personally interviewed and examined the Veteran, including eliciting a history, conducted a mental health examination, assessed the symptomology and degree of functional impairment (occupational and social), and provided opinions with supporting rationale.    

The Veteran testified at a February 2011 Board hearing before the undersigned Veterans Law Judge and a transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the February 2011 hearing, the Veterans Law Judge specifically discussed the evidence needed to substantiate the claim for a higher initial rating, including evidence of symptomatology of the PTSD and the level of occupational and social impairment.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 	 38 C.F.R. § 3.159.   

Higher Initial Rating for PTSD 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.   

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, the question for consideration is the propriety of the initial rating assigned, evaluation of the all evidence and consideration of the appropriateness of staged ratings is required whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board has considered, and found inappropriate, the assignment of "staged" ratings for the initial rating period of January 6, 2006

The Veteran is in receipt of a 50 percent rating for PTSD from January 6, 2006 to February 12, 2015, and a 70 percent rating from February 12, 2015 under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent to this appeal, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent disability rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent disability rating is assigned total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the veteran's own occupation or name.  Id.

In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has considered the symptoms indicated in the rating criteria as examples of symptoms "like or similar to" the Veteran's acquired psychiatric disorder symptoms in determining the appropriate schedular rating assignment, and has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating.  See Mauerhan v. Principi,  16 Vet. App. 436 (2002). 

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  

Considerations in rating a mental disorder include the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The evaluation must be based on all evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  Although the extent of social impairment is a consideration in determining the level of disability, the rating may not be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Within the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 4th Edition (1994) (DSM IV), one factor for consideration is the Global Assessment Functioning (GAF) score, which is a scale ranging from 1 to 100 and reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  However, while the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

GAF scores from 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).  GAF scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsession rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, inability to keep a job).  GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech which is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., a  depressed patient who avoids friends, neglects family, and is unable to do work).  See DSM-IV at 46-47.

The Veteran generally contends that he is entitled to a higher initial rating in excess of 50 percent for PTSD from January 6, 2006 to February 12, 2015, and in excess of 70 percent from January 12, 2015.  The Veteran endorses symptoms of depression, anxiety, anger and irritability, severe short term memory loss, trouble concentrating, hypervigilance, an exaggerated startle response, suicidal ideation, and occasional auditory hallucinations.  The Veteran's wife additionally testified she had witnessed the Veteran talking to himself as if someone else was there.  See February 2011 Board hearing transcript.  The Veteran additionally endorses symptoms of isolation and social withdrawal, nightmares and chronic sleep impairment, and erratic appetite.  See September 2010 and April 2014 Vet Center letters.  

In July 2006, the Veteran was afforded a VA examination to help assess the severity of the PTSD.  At that time, the Veteran reported symptoms of insomnia, flashbacks, intrusive thoughts, hypervigilance, exaggerated startle response, decreased memory and concentration, difficulty trusting others, a sense of estrangement from others, isolation, emotional numbing, anxiety, depression, irritability, and avoidance.  The VA examiner opined that the Veteran's social adaptability and interaction with others is considerable impaired, and his functional adaptability and efficiency in a social setting is severely impaired.  The VA examiner opined that the PTSD causes the Veteran to be unemployable, and further opined the overall level of severity is within the considerable to severe range.  The VA examiner assigned a GAF score of 50.  

In October 2008, the Veteran submitted multiple lay statements from his wife and children who describe the Veteran engaging in obsessive rituals of repeating himself over and over again, as well as unpredictable outbursts of anger.  

In February 2009, the Veteran reported to another VA examination to help assess the severity of the PTSD.  At that time, the Veteran reported having a good relationship with his wife and children, but that he is withdrawn and irritable.  The Veteran stated he only has one friend and denied having causal friends.  The Veteran continued to endorse having symptoms of impaired concentration and memory, hypervigilance, exaggerated startle response, and emotional detachment.  The VA examiner opined that the Veteran's adaptability and interactions with others were moderately to considerably impaired, and his ability to maintain employment is moderately to considerably impaired.  The VA examiner assigned a GAF score of 53.  

In March 2010, the Veteran was afforded another VA examination to help assess the severity of the PTSD.  At that time, the Veteran continued to endorse the same symptomatology as the February 2009 VA examination, including emotional detachment, irritability, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The VA examiner again opined that the PTSD causes moderate to considerable impairment, including in regards to employment, and again assigned a GAF score of 53.  

In February 2015, the Veteran was afforded another VA examination to help assess the severity of the PTSD.  At that time, the Veteran reported daily depression, passive suicidal thoughts, hearing auditory hallucinations, marked difficulty with short term memory and concentration, chronic insomnia, social isolation, and very few friendships.  The Veteran endorsed a depressed mood, anxiety, near-continuous panic or depression, impaired judgment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, irritability, and hypervigilance and exaggerated startle response.  The VA examiner opined that the Veteran has occupational and social impairment in most areas, and further opined that it causes the Veteran to be unable to maintain substantial gainful employment.  

In December 2008, September 2010, and April 2014, the Veteran's treating licensed clinical social worker provided reports on the Veteran's symptomatology.  In December 2008, the treating social worker stated the Veteran's most prominent symptoms are poor concentration and memory, pacing up and down and talking to himself out loud, intrusive thoughts, nightmares, severe anxiety, difficulty maintaining relationships, deflated self-esteem, obsessive thoughts, and exacerbated depression.  At that time, the social opined the Veteran's symptomatology is "severe."   

In the September 2010 opinion, the social worker wrote the Veteran does not trust his ability to control his temper and it is very difficult for him to be around others due to his volatile mood swings.  The social worker reported the Veteran has occasional suicidal and homicidal ideations, but with no specific plan, and opined that the Veteran does not have the necessary skill-set to get or keep employment.  

In April 2014, the treating clinical social worker wrote that the Veteran continues to have occupational and social impairment, impairment in thought process, extreme avoidance thoughts, diminished interest in activities, and isolationism, with increased sleep disturbances, problems concentrating, and memory loss.  The social worker reported that the Veteran continues to have irritability and volatile mood swings, that he does not trust he can control his temper under stress, and continued suicidal and homicidal ideation without plan.  The treating social worker again opined that the Veteran is unable to obtain or maintain employment due to the PTSD.  

Review of VA treatment records show that the Veteran has been continuously treated for PTSD and prescribed medication for PTSD, endorsing the symptomology described above.  During VA treatment for the period on appeal from January 6, 2006, the treating VA nurse practitioner has assigned GAF scores ranging between 50 and 60, but most prominently between 50 and 55.  

After review of all the evidence, both medical and lay, the Board finds that for the entire rating period on appeal from January 6, 2006, the PTSD has been manifest by symptomatology of occupational and social impairment in most areas such as work, family relations, judgment, thinking, and mood due to such symptoms as suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances including work or a work like setting, occasional auditory hallucinations, obsessive rituals, depression, anxiety, chronic sleep impairment, hypervigilance, exaggerated startle response, memory impairment, and difficulty in establishing and maintaining effective work and social relationships.  

The Board notes that the July 2006, February 2009, and March 2010 VA examiner provided assessments regarding the Veteran's overall functioning and impairment as "considerable to severe" and "moderate to considerable," respectively.  The Board has additionally weighed and considered the GAF scores during the initial rating period which have varied between 50 and 60.  GAF scores ranging from 51 to 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  GAF scores of 41 to 50 signify serious symptoms or any serious impairment in social, occupational, or school functioning.   See DSM-IV at 46-47.  As the most consistent GAF scores from 50 to 60 denote moderate to serious symptoms, when read together with the other evidence of record, including the VA examination reports, VA treatment records, the December 2008, September 2010, and April 2014 Vet Center letters assessing the Veteran's symptomatology, and lay statements, the evidence reflects that the Veteran experiences occupational and social impairment in most areas, and more nearly approximating the criteria for a 70 percent disability rating under Diagnostic Code 9411 for the initial rating period of January 6, 2006.  38 C.F.R. § 4.130.  

The Board additionally finds that the evidence of record does not more nearly approximate the criteria for 100 percent for any portion of the initial rating period, as the evidence of records does not demonstrate total occupational and social impairment.  While the evidence shows that the Veteran experiences occasional auditory hallucinations and some impairment in thought process, the evidence does not reflect a total occupation and social impairment.  The evidence of record, both medical and lay, does not reflect symptoms of gross impairment of thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation, or own name, or an intermittent inability to perform activities of daily living during that time period.  Furthermore, while the Veteran endorses passive suicidal ideation and occasional homicidal ideations, the Veteran has specifically reported having no plan to act on those thoughts, and the evidence of record does not show that the Veteran is a persistent danger of hurting himself or others.  The Veteran's symptoms as demonstrated by the VA examination reports, lay statements, GAF scores, Vet Center records and reports, and VA treatment records do not more nearly approximate the criteria for total occupational and social impairment for that time period.  Therefore, the weight of the evidence is against a finding of total occupational and social impairment for the entire initial rating period.  38 C.F.R. §§ 4.3, 4.7.

Extraschedular Considerations 

The Board has considered whether referral for an extraschedular rating would have been warranted for the PTSD for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."      38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.
 
Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and occupational and social impairment caused by the PTSD are all specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria and Diagnostic Code 9411 specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested by suicidal ideation, impaired impulse control, difficulty in adapting to stressful circumstances including work or a work like setting, occasional auditory hallucinations, obsessive rituals, depression, anxiety, chronic sleep impairment, hypervigilance, exaggerated startle response, memory impairment, and difficulty in establishing and maintaining effective work and social relationships. 

These symptoms and degree of social and occupational impairment are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan at 443.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with PTSD, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 	 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

The Court, in Rice v. Shinseki, 22 Vet. App. 447 (2009), held that a claim for a total rating based on individual unemployability due to service-connected disability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.

TDIU is granted when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. 	 §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A threshold requirement for eligibility for TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability. 	 38 C.F.R. § 4.16(a).  For the entire rating period on appeal from January 6, 2006, the Veteran is in receipt of a 70 percent disability rating for PTSD with a combined rating of 70 percent; therefore, the service-connected disabilities have met the combined rating percentage criteria for TDIU under 38 C.F.R. § 4.16(a) throughout the period on appeal, and the Board will next consider whether the service-connected disabilities prevent the Veteran from obtaining or maintaining substantial gainful employment.  38 C.F.R. § 4.16(a)(1).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 		 § 4.17(a) (2015).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

The Veteran generally contends that the service-connected PTSD prevents him from maintaining substantial gainful employment.  The Veteran reported that he retired in August 2004 from working as a juvenile probation officer in part because the PTSD symptoms caused confusion, trouble concentrating, and caused him to begin to receive poor performance reviews.  See February 2011 Board hearing.  

On the application for increased compensation based on unemployability, the Veteran reported working part time, approximately 10 to 12 hours per week at a church, from June 2005 to September 2013, but reported making a maximum of $354.75 per month, which would be approximately $4,257 per year, and does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census for the years 2006 to 2013 (ranging from $10,294 to $11,888).  

As discussed above, the Veteran was afforded VA examinations regarding PTSD in July 2006, February 2009, March 2010, and February 2015.  In July 2006, the VA examiner opined that the Veteran's PTSD is "severe," causing his functional adaptability and efficiency in social settings to be severely impaired, and the VA examiner further opined that the Veteran is not employable due to the PTSD.  

In the February 2009 and March 2010 VA examination reports, the VA examiner opined that the PTSD symptomology is "moderate to considerable," and the Veteran's ability to maintain employment and perform job duties in a reliable, flexible, and efficient manner is "moderately to considerably impaired." 

In February 2015, the VA examiner at that time opined that the PTSD prevents the Veteran from being able to secure or maintain substantially gainful employment.  

In the September 2010 and April 2014 opinions, the treating licensed clinical social worker at the Vet Center opined that the PTSD symptomology has caused the Veteran to no longer possess the necessary skill set to get or keep employment.  

Based on all the evidence, both medical and lay, and resolving reasonable doubt in favor of the Veteran, the Board finds that from January 6, 2006, Veteran has been able, at most, to participate in marginal employment, with income not exceeding the poverty threshold.  The Board further finds that for the entire period on appeal from January 6, 2006, the Veteran has been unable to obtain substantial gainful employment.  While the February 2009 and March 2010 VA examiner opined that the Veteran is moderately to considerably impaired in obtaining and maintaining employment, the July 2006 VA examiner and the Veteran's treating licensed clinical social worker opined that the symptomatology causes the Veteran to be unable to obtain or maintain employment for the entire period on appeal.  

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected disability is of sufficient severity to preclude the Veteran from maintaining gainful employment to warrant a TDIU for the period from January 6, 2006.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

A higher initial rating of 70 percent, but no higher, for PTSD from January 6, 2006 is granted. 

TDIU is granted from January 6, 2006.    



____________________________________________
T.D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


